Case 1:20-cv-02393-KMT Document 9 Filed 08/16/20 USDC Colorado Page 1 of 3




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO
===================================== :
TANIQUE WRIGHT,                            :
                              Plaintiff,   :     Case No. 20-cv-02393
                                           :
                                           :
— versus —                                 :     NOTICE OF MOTION
                                           :     L.R. 7.2
                                           :
BALL METALPACK CORP.,                      :
PLATINUM EQUITY,                           :
JANICE RODRIGUEZ, and JOHN DOEs,           :
Individually, Jointly and Severally,       :
                              Defendants.  :
===================================== :
     ______________________________________________________________________

           MOTION TO RESTRICT PUBLIC ACCESS UNDER LEVEL 1 &
                            TO AMEND COMPLAINT
     ______________________________________________________________________

       Plaintiff TANIQUE WRIGHT, by and through her undersigned counsel, hereby moves

for an Order of this Court

       1. Granting Level 1 Restriction to Complaint filed in the above-captioned action, Dkt.

Entry No. 1;

       2. Granting Plaintiff permission to file Amended Complaint as submitted herewith, and

       3. For such other and further action as the Court shall deem just and proper.

        reconsidering the prior Order granting the Defendant additional time in which to

Answer, and issuing an Order granting the Defendant until August 31, 2020 to Answer.

       Attached hereto as is the Declaration in Support of this motion, and annexed Exhibit, and,

and the Proposed Order.

                                             Respectfully submitted
                                             this 16th day of August 2020.
Case 1:20-cv-02393-KMT Document 9 Filed 08/16/20 USDC Colorado Page 2 of 3




                                  s/ Bernard V. Kleinman
                                  Bernard V. Kleinman, Esq.
                                  Law Office of Bernard V. Kleinman, PLLC
                                  108 Village Square, Suite 313
                                  Somers, NY 10589-2305
                                  Tel: 914.644.6660
                                  Fax 914.694.1647
                                  Email: attrnylwyr@yahoo.com
                                  ATTORNEY FOR PLAINTIFFS
Case 1:20-cv-02393-KMT Document 9 Filed 08/16/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court of Colorado by using the CM/ECF

system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF

system, and by email to Jacqueline Guesno, Esq., counsel for all named Defendants, at

       Jacqueline.Guesno@jacksonlewis.com.

                                             s/ Bernard V. Kleinman
                                             Bernard V. Kleinman
